Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Ex parte Earl Wade Allen                               Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CR-22-
No. 06-22-00133-CR                                     28309).    Opinion delivered by Justice
                                                       Stevens, Chief Justice Morriss and Justice
                                                       van Cleef participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s order denying habeas relief and delete
from Allen’s conditions of bond the condition that he have no contact with his wife, Liese Allen.
       We further order that the appellee pay all costs of this appeal.
                                                       RENDERED DECEMBER 21, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk